Citation Nr: 0900352	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, 
lumbar spine, currently rated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for peripheral 
neuropathy, right lower extremity associated with arthritis, 
lumbar spine, currently rated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for peripheral 
neuropathy, left lower extremity, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 23 years of active duty service ending 
with his retirement in February 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in December 2005, and a 
substantive appeal was received in January 2006.  In his 
substantive appeal, the veteran requested a personal RO 
hearing, which was scheduled in April 2006.  However, the 
veteran subsequently cancelled the hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

By rating decision in April 2006, the RO increased the rating 
for peripheral neuropathy, right lower extremity, to 20 
percent, effective February 6, 2006.    However, where there 
is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected arthritis, lumbar spine, 
is manifested by pain, degenerative changes and limitation of 
motion, but not incapacitating episodes of at least six 
weeks; and there has been no medical finding of ankylosis.  

2.  Prior to February, 6, 2006, the veteran's service-
connected peripheral neuropathy, right lower extremity, did 
not result in a disability picture similar, by analogy, to 
more than mild incomplete paralysis of the sciatic nerve.  

3.  From February, 6, 2006, the veteran's service-connected 
peripheral neuropathy, right lower extremity, does not result 
in a disability picture similar, by analogy, to more than 
moderate incomplete paralysis of the sciatic nerve.  

4.  The veteran's service-connected peripheral neuropathy, 
left lower extremity, does not result in a disability picture 
similar, by analogy, to more than mild incomplete paralysis 
of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
arthritis, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a, Diagnostic Codes 5237 - 5243 (2008).

2.  Prior to February 6, 2006, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
veteran's service-connected peripheral neuropathy, right 
lower extremity associated with the service-connected 
arthritis, lumbar spine, had not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.124a, Diagnostic Code 8520 (2008).

3.  From February 6, 2006, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected peripheral neuropathy, right 
lower extremity associated with the service-connected 
arthritis, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
peripheral neuropathy, left lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including  §§ 4.7, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2005, which was prior to the 
September 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  The Board recognizes that an April 2006 supplemental 
statement of the case included the types of evidence 
necessary to establish a disability rating and effective 
date.  However, this document cannot be deemed as sufficient 
notice because a separate letter must be sent to the veteran 
in order to satisfy the VCAA requirements.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   Nevertheless, 
despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the June 2005 VCAA notice fully informed 
the veteran that he may submit medical evidence as well as 
lay observations in support of his claim.  Moreover, in his 
June 2005 claim, the veteran specifically addressed his 
arthritis of the lumbar spine and peripheral neuropathy as 
well as the effect his disabilities had on his daily 
activities demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a national service organization, which 
would have actual knowledge of the information necessary to 
substantiate the veteran's claim.  It is appropriate to 
assume that the veteran's representative included information 
concerning the elements of the claim in its guidance to the 
veteran.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in August 2005 and 
January 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  



Arthritis, Lumbar Spine

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  The general rating 
formula for the spine provides for the disability ratings 
under Diagnostic Codes 5235 to 5243, unless the disability 
rated under Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran filed his current claim for an increased rating 
in June 2005.  March 2005 private treatment records showed 
that the veteran returned for year status follow up of fusion 
at L4-5 and decompression.  He experienced weakness in his 
legs.  The examiner thought his weakness was related to 
degenerative arthritis.  The examiner told the veteran that 
it was very unlikely he would get further improvement and his 
current status was likely permanent.  

Prior to filing his claim, the veteran was afforded a VA 
examination in April 2005.  The claims file was reviewed.  
The veteran reported recurrent back pain with numbness in 
both legs and weakness.  The back pain was at the belt line 
radiating to both lower extremities with numbness along the 
medial aspect of both thighs, calves, and soles of both feet.  
The intensity was a 6/10 on a daily basis.  The examiner 
noted that the veteran had no acute flare-ups where he was 
incapacitated, requiring emergency room management or a 
wheelchair during the past six months.   The veteran walked 
with cane to assist with ambulation.  He used a walker at 
home and a motorized car when he went shopping.  The veteran 
was able to walk 100 yards or less with a cane or walker.  
The veteran was unsteady and reported three falls in the past 
six months.  The examiner observed that the veteran was able 
to ambulate from the waiting area to doctor's office with the 
use of two canes.  He required assistance from his wife with 
putting on shoes and socks.  He wore slip-on shoes because of 
his inability to bend over and ties his shoes.  He could 
still operate a motor vehicle for short distances for short 
periods of time, although he could not walk far distances due 
to severe pain in his back.  

On physical examination, the spine revealed abnormal posture 
and gait with antalgic gait.  He had loss of normal lordosis 
with asymmetrical appearance.  He had extensive scarring on 
his back from T10-S1.  Range of motion was 30 degrees flexion 
with pain, 5 degrees extension with pain, 10 degrees right 
and left lateral flexion with pain, and 10 degrees right and 
left lateral rotation with pain.  The veteran had weakened 
movements, excess fatigability, incoordination, painful 
motion and lack of endurance.  On neurological examination, 
the veteran had decreased sensation along the medical aspect 
of both thighs, calves and soles of both feet.  Motor 
examination showed weakness of both anterior thighs as noted 
with squatting or attempting to squat.  The veteran had good 
rectal tone.  He had positive Lasegue's sign bilaterally.  A 
contemporaneous nerve conduction study of the lower 
extremities showed evidence of mild sensorimotor axonal 
peripheral neuropathy.  The diagnosis was degenerative joint 
disease and degenerative disk syndrome of the lumbosacral 
spine status post fusion at L4-5 with decompression at T10-12 
and L3-5 on March 2004 with residuals.  

The veteran was afforded another VA examination in August 
2005.  The claims file was not available for review.  The 
veteran reported that current symptoms consisted of a 
constant intense dull pain in the lower back with increased 
pain and occasional sharp pain of the lower back with 
prolonged positioning, bending and standing.  He continued to 
experience pain and numbness in both feet and legs.  The 
veteran required a walker and used a brace.  He could walk 
100 feet.  The veteran reported being unsteady, but did not 
have a history of falls.  It was reported that the veteran 
had no difficulty with grooming, eating, bathing, toileting 
or dressing.  

On physical examination, the back musculature was symmetrical 
in appearance, well developed with good strength and muscle 
tone.  There was no evidence of tenderness on palpation.  
However, there was evidence of loss of curvature of the back.  
Further, there was no evidence of limb dysfunction, atrophy 
or fasciculation.  Range of motion was 45 degrees flexion, 5 
degrees extension, 30 degrees right and left lateral flexion, 
45 degrees right and left lateral rotation. The examiner 
found evidence of discomfort at 45 degrees flexion and 5 
degrees extension.  On neurological examination, the examiner 
noted that the veteran walked with a limp favoring the right 
leg.  Posture and balance were normal.  Deep tendon reflexes 
were 2+/4 and symmetrical.  Vibratory and tactile sensations 
were mildly impaired in the lower extremities.  
Proprioception remained intact.  There was no evidence of 
additional sensory or motor impairment on examination.  
Lasegue's sign was negative.  A contemporaneous x-ray showed 
a decompression laminectomy was now present at L4, and a 
spacer was placed in the L4-5 disk.  Bilateral posterior 
segment last mentation was seen at the L4-5 level.  At other 
levels, disk spaces were narrowed with marginal sclerosis and 
spurring, and mild levoscoliosis, but no slippage was seen.  
Bony structures were diffusely osteoporotic.  The pertinent 
diagnoses with respect to the lumbar spine were mild 
levoscoliosis, osteoporosis, degenerative disc disease, 
degenerative joint disease, status post laminectomy L4, with 
spacer L4-5 disk, and peripheral neuropathy of the lower 
extremities likely secondary to lower back condition.  

The same examiner completed a separate report for the 
veteran's peripheral neuropathy.  The veteran reported a 
history of paresthesias and dysesthesias involving both feet 
and legs.  The veteran complained of increased symptoms of 
burning, tingling and numbness with prolonged standing.  
Symptoms were partially relieved with rest.  There was no 
complaint of decreased ability to participate in previous 
normal occupational, social and recreational activities.  The 
examiner noted that history was consistent with sensory 
peripheral neuropathy of both feet likely secondary to 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  Examination of the lower extremities 
and feet revealed the lower extremities and feet to be 
symmetrical in appearance.  There was no swelling or 
inflammation.  Palpation revealed no evidence of tenderness.  
The veteran was able to rise on heels and toes, walk heel to 
toe, and stand on one foot with evidence of some discomfort.  

A September 2005 private opinion indicated that the veteran 
had significant weakness and difficulty walking due to the 
damage to his spinal cord.  

VA treatment records have also been associated with the 
claims file and reviewed.  While these records showed 
complaints of chronic back pain and that the veteran 
requested a back brace, they do not provide any information 
for rating purposes. 

A February 6, 2006 private examination report showed that the 
veteran complained of having no strength in his back.  He had 
difficulty standing up straight without his walker and he 
felt uncoordinated in his lower extremities.  He had constant 
hypersensitivity on the soles of his feet, as well as 
numbness at his shins and medial knees.  On physical 
examination, the veteran had lumbar incisions that appeared 
well-healed.  He tended to walk in flexion at about 45 
degrees.  He almost achieved neutral with maximum effort, but 
it caused him significant pain.  On physical examination, the 
right extensor hallucis longus was 1 out of 5 and the 
tibialis anterior on the right was 4 out of 5.  Otherwise, 
there were no focal motor deficits.  The veteran was 
diffusely spastic with a Hoffman on the right and 3 of 4 
reflexes.  He had a positive Babinski on the right, but 
straight-leg raise was negative bilaterally.  The veteran had 
palpable dorsalis pedis pulses.  The impression was lumbar 
spine stenosis status post decompression and residual 
lumbosacral spondylosis, particularly at L3-4.  

The veteran was afforded another VA examination in January 
2007.  The claims file was reviewed.  The veteran complained 
of constant, dull, chronic pain in the thoracolumbar region 
with distribution into both lower extremities.  The intensity 
was 6/10.  The veteran reported that any day-to-day 
activities with bending caused a flare-up of pain.  The 
veteran guarded these activities.  The veteran was able to 
ambulate short-term only with a rolling walker.  He used 
bilateral crutches at home.  The veteran also had a back 
brace that he wore on a regular basis.  The veteran could 
walk about 10 to 20 feet.  He had no falls with the support 
of the walker.  He reported that he required assistance for 
his activities of daily living and was unable to drive.  

On physical examination, posture was kyphotic, symmetrical.  
Gait was antalgic and assisted.  Forward flexion was limited 
to 40 degrees with pain throughout; extension was 5 degrees 
with pain throughout; and bilateral flexion and rotation was 
20 degrees with pain at the end range.  The veteran had 
additional limitation of pain with repetitive use times 
three, but there was no change in range of motion.  There 
were no paralumbar spasms.  However, there was bilateral 
thoracolumbar guarding present.  There were no other posture 
abnormalities.  The examiner reported that there was no 
intervertebral disc syndrome.  On neurological examination, 
sensation was diminished in both lower extremities.  There 
was generalized reduction in muscle mass due to advancing 
age.  Reflexes were equal and rectal examination was intact.  
Lasegue's sign was negative bilaterally.  The diagnosis was 
degenerative joint disease, degenerative disc disease, status 
post 360 degrees fusion with decompressive surgery with 
resultant, chronic, moderately severe lumbosacral strain.  

The same examiner also did a separate examination report for 
the veteran's peripheral neuropathy.  The veteran reported 
that there were no aggravating or alleviating factors.  
However, there was generalized fatigue.  Functionally, he 
needed assistance with activities of daily living and 
mobility.  On examination, the examiner noted that there was 
diminished sensory in both lower extremities in tibial and 
peroneal distribution.  There was no focal muscular atrophy.  

Initially, the Board observes that although the claims file 
was not available at the August 2005 VA examination, given 
that the claims file was reviewed by the other examiners and 
all of the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

Based on the medical evidence of record, the Board must 
conclude that a rating in excess of 40 percent is not 
warranted for the veteran's low back disability.  The current 
40 percent rating is the maximum available under the general 
rating formula for the spine unless there is ankylosis, and 
there has been no medical evidence of unfavorable ankylosis 
of the lumbar spine.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  The claims file is silent with 
respect to any objective findings of incapacitating episodes 
having a total duration of six weeks.  The April 2005 VA 
examination noted that the veteran had no acute flare ups 
where he was incapacitated.  Moreover, the January 2007 VA 
examination was also silent with respect to any finding of 
incapacitating episodes.  Importantly, the veteran has not 
contended that he has had incapacitating episodes of a total 
duration of six weeks.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability with the exception of peripheral neuropathy of the 
lower extremities, which have already been rated separately 
and are discussed in more detail below.  The VA examinations 
are silent with respect to any bowel or bladder complaints.  
The Board finds that with the exception of peripheral 
neuropathy of the lower extremities, a separate rating is not 
warranted for neurological symptoms and the veteran's 
currently manifested symptoms associated with his low back 
disability are adequately contemplated in the current 40 
percent rating. 

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to a rating in excess of 
40 percent for the veteran's service-connected low back 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  



Peripheral Neuropathy, Right Lower Extremity

The present appeal also includes the issue of a higher rating 
for peripheral neuropathy of the right lower extremity.  As 
previously noted, during the pendency of the appeal, the RO 
granted a 20 percent rating for the veteran's peripheral 
neuropathy of the right lower extremity, effective February 
6, 2006.  Thus, the Board must determine whether a rating in 
excess of 10 percent is warranted prior to February 6, 2006, 
and whether a rating in excess of 20 percent is warranted 
from February 6, 2006.  

The RO has rated the veteran's peripheral neuropathy of the 
right lower extremity, by analogy, under Diagnostic Code 8520 
for paralysis of the sciatic nerve.  Under this code, a 10 
percent rating is assigned for mild incomplete paralysis of 
the sciatic nerve; a 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; and a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  A 
maximum 80 percent rating is assigned for complete paralysis 
of the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.   38 C.F.R. § 4.124a, DC 
8520.

Prior to February 6, 2006, a rating in excess of 10 percent 
is not warranted.  The April 2005 nerve conduction study 
characterized the veteran's peripheral neuropathy as mild, 
which is the criterion for a 10 percent rating.  Moreover, 
the August 2005 VA examination also stated that the veteran's 
vibratory and tactile sensations were only mildly impaired.  
Importantly, the examination also noted that there was no 
evidence of limb dysfunction, atrophy or fasciculation.  
Thus, a rating in excess of 10 percent is not warranted prior 
to February 6, 2006.

Further, from February 6, 2006, a rating in excess of 20 
percent is not warranted.  While there is evidence of 
decreased sensation, there has been no finding of paralysis 
or muscle atrophy associated with the veteran's peripheral 
neuropathy to warrant a higher rating.  In sum, the Board 
believes that the veteran's disability picture is consistent 
with moderate disability warranting the current 20 percent 
rating under Code 8520 for moderate incomplete paralysis of 
the sciatic nerve.  Thus, a rating in excess of 20 percent is 
not warranted from February 6, 2006.  

In conclusion, after reviewing the overall record, the Board 
finds the preponderance of the evidence is against a rating 
in excess of 10 percent rating for the veteran's service-
connected peripheral neuropathy of the right lower extremity 
prior to February 6, 2006.  Further, a preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected peripheral neuropathy of the 
right lower extremity from February 6, 2006.  As the 
preponderance of the evidence weighs against awarding a 
higher rating, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Peripheral Neuropathy, Left Lower Extremity

The present appeal also includes the issue of a higher rating 
for peripheral neuropathy of the left lower extremity.  The 
RO has rated the veteran's peripheral neuropathy of the left 
lower extremity as 10 percent disabling, by analogy, under 
Diagnostic Code 8520 for paralysis of the sciatic nerve.  
Thus, the same criteria set forth above are also applicable 
to this issue.  

Based on the evidence outlined above, a rating in excess of 
10 percent is not warranted for the veteran's peripheral 
neuropathy of the left lower extremity.  Again, the April 
2005 nerve conduction study characterized the veteran's 
peripheral neuropathy as mild, which is the criterion for a 
10 percent rating.  Moreover, the August 2005 VA examination 
also stated that the veteran's vibratory and tactile 
sensations were only mildly impaired.  Importantly, the 
examination also noted that there was no evidence of limb 
dysfunction, atrophy or fasciculation.  Importantly, the 
February 6, 2006 private examination report, while noting 
focal motor deficits on the right leg, found no focal motor 
deficits on the left leg.  Further, while there is evidence 
of decreased sensation, there has been no finding of 
paralysis or muscle atrophy to warrant a higher rating.  In 
sum, the Board believes that the veteran's disability picture 
is consistent with mild disability warranting the current 10 
percent rating under Code 8520 for mild incomplete paralysis 
of the sciatic nerve.  Thus, a rating in excess of 10 percent 
is not warranted.  

In conclusion, the Board finds the preponderance of the 
evidence is against a rating in excess of 10 percent rating 
for the veteran's service-connected peripheral neuropathy of 
the left lower extremity.  As the preponderance of the 
evidence weighs against awarding a higher rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Conclusion

The Board recognizes the veteran's long period of honorable 
service and does not doubt that his disability picture is 
quite severe.  A review of the claims file shows that he 
suffers from a number of service-connected disabilities, and 
a total rating based on individual unemployability has been 
granted in recognition of the overall impairment due to all 
of the service-connected disabilities.  The Board stresses 
that the decision in this appeal is limited to the lumbar 
spine disability and the peripheral neuropathy of both lower 
extremities.  These disabilities are rated according to 
specific diagnostic criteria established by regulation.  The 
Board is bound to apply such regulatory criteria.  For the 
reasons set forth above, the Board is unable to find that 
higher ratings are warranted for the disabilities addressed 
in this decision. 




ORDER

A rating in excess of 40 percent for the veteran's service-
connected arthritis, lumbar spine is not warranted.  Further, 
prior to February 6, 2006, a rating in excess of 10 percent 
rating for the veteran's service-connected peripheral 
neuropathy of the right lower extremity is not warranted; and 
from February 6, 2006, a rating in excess of 20 percent for 
the veteran's service-connected peripheral neuropathy of the 
right lower extremity is not warranted.  Moreover, a rating 
in excess of 10 percent rating for the veteran's service-
connected peripheral neuropathy of the left lower extremity 
is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


